Citation Nr: 1410385	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  05-30 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a compensable disability rating for left ear hearing loss, to include on an extraschedular basis.  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active service from March 1969 to March 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The Veteran and his spouse testified before a Veterans Law Judge (VLJ) in April 2007; however, that VLJ is no longer at the Board.  The law requires that the VLJ who conducted a hearing participate in making the final determination of the claim.  38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2013).  By an April 2012 letter, the Veteran was given the opportunity to request another Board hearing.  
In April 2012, the Veteran responded that he did not want an additional hearing.  Therefore, the Board will adjudicate his claims.  

The Board initially denied the Veteran's claim in June 2007.  The Veteran appealed his case to the U. S. Court of Appeals for Veterans Claims (Court), and in a June 2008 Order, the Court granted the parties' Joint Motion for Remand (Joint Motion), vacated the Board's denial, and remanded the matter to the Board for development consistent with the Joint Motion.  The Board subsequently remanded the Veteran's claim in September 2008 and September 2010.  The Board denied the Veteran's claim again in August 2012 and the Veteran appealed his case to the Court.  In a June 2013 Order, the Court granted the parties' Joint Motion and remanded the matter to the Board for further development.  In August 2013, the Board remanded the claim to the RO via the Appeals Management Center (AMC) in Washington, D.C. for development consistent with the Joint Motion and it has now been returned to the Board.  

This appeal is REMANDED to the RO via the AMC.  VA will notify the appellant if further action is required.


REMAND

The August 2013 remand explicitly directed the RO to refer the case to the Director, Compensation and Pension Service, for consideration of an extraschedular rating.  This action was not completed.  The Veteran is entitled to substantial compliance with the Board's remand directives and therefore another remand is warranted.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

Accordingly, the case is REMANDED for the following action:

1. Refer the issue of entitlement to a compensable disability evaluation for left ear hearing loss to the Director, Compensation and Pension Service, for consideration of whether an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is warranted.  

2. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

